Citation Nr: 0822555	
Decision Date: 07/09/08    Archive Date: 07/14/08

DOCKET NO.  99-06 560A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to a compensable disability rating for 
service-connected left posterior neck scar for the period of 
the claim prior to February 6, 2007.

2.  Entitlement to a disability rating in excess of 10 
percent for service-connected left posterior neck scar for 
the period of the claim from February 6, 2007.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  This case was remanded by the Board in 
July 2006 to comply with the duty to notify and assist a 
claimant and for further development.  That notice and 
development has been completed, and the case has now been 
returned to the Board for further appellate consideration.

The veteran appeared and testified at a personal hearing in 
September 2003 before the undersigned Veterans Law Judge.  A 
written transcript of the hearing testimony has been included 
in the record.

In an August 2007 rating decision, subsequent to the Board's 
July 2006 remand, the disability rating for the veteran's 
left posterior neck scar was increased to 10 percent, 
effective in February 2007 (the date of a VA examination).  
The veteran has not withdrawn his appeal; therefore, the 
issues of whether a compensable disability rating prior to 
February 6, 2007, and a disability rating in excess of 10 
percent after February 6, 2007, for a left posterior neck 
scar are warranted remain before the Board.  See AB v. Brown, 
6 Vet. App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to a RO rating decision assigning a 
particular rating, and a subsequent RO decision assigns a 
higher rating that is less than the maximum available 
benefit, the pending appeal is not abrogated).




FINDINGS OF FACT

1.  For the period of the claim prior to February 6, 2007, 
the evidence of record demonstrates no disfigurement, no 
ulceration, no tenderness or pain upon objective examination, 
and no limitation of motion; the veteran's scar was not deep, 
did not cover an area greater than six square inches, and was 
not unstable.

2.  For the period of the claim from February 6, 2007, the 
evidence of record demonstrates that the veteran's scar is 
not severely disfiguring, does not have any characteristics 
of disfigurement, does not involve visible tissue loss or 
gross distortion or asymmetry, and does not cover an area 
exceeding 12 square inches.


CONCLUSIONS OF LAW

1.  For the period of the claim prior to February 6, 2007, 
the criteria for a compensable disability rating for a left 
posterior neck scar have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1-4.14, 4.118, Diagnostic Code 7804 (2007).	

2.  For the period of the claim from February 6, 2007, the 
criteria for a disability rating in excess of 10 percent for 
a left posterior neck scar have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1-4.14, 4.118, Diagnostic Code 7804 (2007).	


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).  

Proper notice from VA must inform the veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the veteran is expected to provide; and (4) must ask 
the veteran to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).   

For an increased-compensation claim, 38 U.S.C.A. § 5103 
requires, at a minimum, that the Secretary notify the veteran 
that, to substantiate a claim, the veteran must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the veteran is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the veteran demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the veteran's 
employment and daily life (such as a specific measurement or 
test result), the Secretary must provide at least general 
notice of that requirement to the veteran.  

Additionally, the veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the veteran may submit (or ask the Secretary to 
obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  
Vazquez-Flores, 22 Vet. App. at 43-44.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  

Here, the duty to notify was satisfied by way of a letter 
sent to the veteran in July 2006, at the direction of the 
July 2006 Board remand, that fully addressed all notice 
elements.  The letter informed the veteran of what evidence 
was needed to establish the benefits sought, of what VA would 
do or had done, and of what evidence the veteran should 
provide, including medical and lay statements describing the 
effects of the disabilities, informed the veteran that it was 
his responsibility to make sure that VA received all 
requested records that are not in the possession of a Federal 
department or agency necessary to support the claim, and 
asked the veteran to notify the VA of any additional evidence 
that may be helpful to the veteran's claim.  The July 2006 
letter also provided the veteran with notice of the 
disability rating regulations and how effective dates are 
assigned.  Further, post-adjudicatory notice, by way of the 
March 1999 statement of the case and the August 2007 
supplemental statement of the case, informed the veteran of 
the old and revised criteria required to warrant an increased 
disability rating for a scar.  Therefore, the Board finds 
that any notice errors did not affect the essential fairness 
of this adjudication, and that it is not prejudicial to the 
veteran for the Board to proceed to finally decide this 
appeal. 

The Board is not aware of the existence of additional 
relevant evidence in connection with the veteran's claim that 
VA has not sought.  The veteran's service medical records, VA 
medical treatment records, and lay statements have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The 
veteran was also accorded VA examinations in February 1998, 
February 2007, and March 2008 as part of this claim.  38 
C.F.R. § 3.159(c) (4).  The Board finds that VA has obtained, 
or made reasonable efforts to obtain, all evidence that might 
be relevant to the issue on appeal, and that VA has satisfied 
the duty to assist.   

Significantly, the veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist the veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Increased Rating for Left Posterior Neck Scar

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 3.102.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The Board notes that claims for increased ratings require 
consideration of entitlement to such ratings during the 
entire relevant time period involved, i.e. from the date the 
veteran files a claim which ultimately results in an appealed 
RO decision, and contemplate staged ratings where warranted.  
See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

At the outset, it is observed that the schedular criteria for 
evaluating skin disorders underwent revision during the 
pendency of this appeal.  Such amendment affected the 
evaluation of scars and became effective August 30, 2002.  
When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g) (West 2002 & Supp. 2007); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997); VAOPGCPREC 3-2000.  Therefore, as the 
amendment discussed above has a specified effective date 
without provision for retroactive application, it may not be 
applied prior to its effective date.  As of the effective 
date, the Board must apply whichever version of the rating 
criteria is more favorable to the veteran.

The previous version of the rating criteria, in effect when 
the veteran filed his claim in October 1997, provided ratings 
for scars under Diagnostic Codes 7800 through 7805.  Under 
Diagnostic Code 7800, a slight disfiguring scar of the head, 
face, or neck warranted a noncompensable rating.  A 10 
percent rating was warranted where the disfigurement is 
moderate.  A 30 percent rating contemplated severe 
disfigurement, especially if productive of a marked and 
unsightly deformity of the eyelids, lips, or auricles.  A 50 
percent rating was assigned for complete or exceptionally 
repugnant deformity of one side of the face or marked or 
repugnant bilateral disfigurement. When in addition to tissue 
loss and cicatrization there was marked discoloration, color 
change, or the like, a 50 percent evaluation could be 
increased to 80 percent, a 30 percent evaluation could be 
increased to 50 percent, and a 10 percent evaluation could be 
increased to 30 percent.  38 C.F.R. § 4.118 (2002).

Under the old criteria, Diagnostic Codes 7801 and 7802 
provided evaluations for scars resulting from burns.  Under 
Diagnostic Code 7803, a 10 percent rating was to be assigned 
for superficial, poorly nourished scars, with repeated 
ulceration.  Id.

Under Diagnostic Code 7804, a 10 percent evaluation was to be 
assigned for scars which were superficial, tender and painful 
on objective demonstration. A note to that Diagnostic Code 
indicated that the 10 percent rating was to be assigned, when 
the requirements were met, even though the location may be on 
the tip of finger or toe, and the rating may exceed the 
amputation value for the limited involvement.  Id.

Under Diagnostic Code 7805, other scars were to be rated on 
limitation of function of part affected.  Id.

As noted, the criteria for rating skin disorders, including 
scars, was revised on August 30, 2002.  Under the new 
criteria, Diagnostic Code 7800 provides ratings for 
disfigurement of the head, face, or neck.  Diagnostic Code 
7800 provides that a skin disorder with one characteristic of 
disfigurement of the head, face, or neck is rated 10 percent 
disabling.  A skin disorder of the head, face, or neck with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of one feature or paired set of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or with two or three characteristics of 
disfigurement, is rated 30 percent disabling.  A skin 
disorder of the head, face, or neck with visible or palpable 
tissue loss and either gross distortion or asymmetry of two 
features or paired sets of features, or with four or five 
characteristics of disfigurement, is rated 50 percent 
disabling.  A skin disorder of the head, face, or neck with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of three or more features or paired sets of 
features, or with six or more characteristics of 
disfigurement, is rated 80 percent disabling.  38 C.F.R. § 
4.118 (2007).

Note (1) to Diagnostic Code 7800 provides that the 8 
characteristics of disfigurement are:  (1) the scar is 5 or 
more inches (13 or more cm.) in length; (2) the scar is at 
least one-quarter inch (0.6 cm.) wide at the widest part; (3) 
the surface contour of the scar is elevated or depressed on 
palpation; (4) the scar is adherent to underlying tissue; (5) 
the skin is hypo-or hyper-pigmented in an area exceeding six 
square inches (39 sq. cm.); (6) the skin texture is abnormal 
(irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); (7) the underlying 
soft tissue is missing in an area exceeding six square inches 
(39 sq. cm.); and (8) the skin is indurated and inflexible in 
an area exceeding six square inches (39 sq. cm.).  Id.

Diagnostic Code 7801 provides ratings for scars, other than 
the head, face, or neck, that are deep or that cause limited 
motion.  Scars that are deep or that cause limited motion in 
an area or areas exceeding six square inches (39 sq. cm.) are 
rated 10 percent disabling.  Scars in an area or areas 
exceeding 12 square inches (77 sq. cm.) are rated 20 percent 
disabling.  Scars in an area or areas exceeding 72 square 
inches (465 sq. cm.) are rated 30 percent disabling.  Scars 
in an area or areas exceeding 144 square inches (929 sq. cm.) 
are rated 40 percent disabling.  Note (1) to Diagnostic Code 
7801 provides that scars that are in widely separated areas, 
as on two or more extremities or on anterior and posterior 
surfaces of extremities or trunk, will be separately rated 
and combined in accordance with 38 C.F.R. § 4.25.  Note (2) 
provides that a deep scar is one associated with underlying 
soft tissue damage.  Id.

Diagnostic Code 7802 provides ratings for scars, other than 
the head, face, or neck, that are superficial or that do not 
cause limited motion.  Superficial scars that do not cause 
limited motion, in an area or areas of 144 square inches (929 
sq. cm.) or greater, are rated 10 percent disabling.  Note 
(2) provides that a superficial scar is one not associated 
with underlying soft tissue damage.   Id.

Diagnostic Code 7803 provides a 10 percent rating for 
superficial unstable scars.  Note (1) to Diagnostic Code 7803 
provides that an unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.  
Id.

Diagnostic Code 7804 provides a 10 percent rating for 
superficial scars that are painful on examination.  Note (2) 
to Diagnostic Code 7804 provides that a 10 percent rating 
will be assigned for a scar on the tip of a finger or toe 
even though amputation of the part would not warrant a 
compensable rating.  Id.  

Diagnostic Code 7805 provides that other scars are to be 
rated on limitation of function of affected part.  38 C.F.R. 
§ 4.118. 

The veteran underwent a VA examination of his left posterior 
neck scar in February 1998.  The examiner noted that the scar 
measured two centimeters in length and two to three 
millimeters in width (0.2-0.3 centimeters), and that it was 
not tender.  The examiner also noted that there were no 
adhesions, ulceration, breakdown of skin, or depression or 
elevation of the scar.  The texture was smooth and the color 
was normal.  The examiner noted that there was no 
disfigurement and that there was no limitation of function 
attributable to the neck scar.

The veteran underwent another VA examination in February 
2007.  The veteran reported irritation and pain associated 
with the scar.  The scar measured 2.5 centimeters in length 
and 0.4 centimeters in width.  The examiner noted that the 
scar was tender on palpation, but that there was no adherence 
to underlying tissue, no limitation of motion or loss of 
function, and no underlying soft tissue damage.  The examiner 
also noted that there was no ulceration, breakdown of skin, 
elevation or depression of the scar, or disfigurement of the 
head, face or neck.  The color and texture of the scar were 
normal.

In March 2008, the veteran underwent a third VA examination 
of his left posterior neck scar.  At that examination, the 
veteran reported that the discomfort caused by the scar 
prevented him from performing certain movements, such as 
swinging a golf club.  He also reported that carrying a bag 
for his job causes pain and discomfort.  The examiner noted 
that the maximum length of the scar was 1.5 centimeters and 
the maximum width was 0.2 centimeters.  The scar was tender 
on palpation and did result in limitation of motion, in that 
the veteran was unable to turn his neck to the left and right 
completely secondary to pain from the scar.  The examiner 
noted that there was no adherence to underlying tissue and no 
underlying soft tissue damage.  The examiner also noted that 
there was no ulceration, breakdown of skin, elevation or 
depression of the scar, or disfigurement of the head, face or 
neck.  The color and texture of the scar were normal.

In consideration of the rating criteria in effect prior to 
August 30, 2002, the Board finds that, for the period prior 
to February 6, 2007, the veteran's neck scar did not warrant 
a compensable disability rating under any of the relevant 
diagnostic codes.  The veteran's scar is not the result of a 
burn; therefore, Diagnostic Codes 7801 and 7802 (under the 
old criteria) are not applicable.  The February 1998 VA 
examination revealed that there was no disfigurement, no 
ulceration, no tenderness or pain upon objective examination, 
and no limitation of motion; thus, compensable disability 
ratings under Diagnostic Codes 7800, 7803, 7804, and 7805, 
respectively, are not warranted.  

In consideration of the revised criteria, in effect August 
30, 2002, the Board finds that, prior to February 6, 2007, 
the veteran's left posterior neck scar did not warrant a 
compensable disability rating.  The evidence does not 
demonstrate the presence of a characteristic of 
disfigurement, as required for a compensable rating under 
Diagnostic Code 7800.  Additionally, the veteran's scar was 
not deep and did not cause limited motion (Diagnostic Code 
7801), did not cover an area greater than six square inches 
(Diagnostic Code 7802), was not unstable (Diagnostic Code 
7803), and was not painful on examination (Diagnostic Code 
7804).

As noted, the veteran's left posterior neck scar has been 
rated as 10 percent disabling from February 6, 2007.  Under 
the old criteria, the only diagnostic code pertaining to 
scars that provided for a rating in excess of 10 percent was 
Diagnostic Code 7800.  The evidence of record demonstrates 
that the veteran's scar is not severely disfiguring, and a 
disability rating in excess of 10 percent under the previous 
version of Diagnostic Code 7800 is not warranted.

Under the revised criteria, the only diagnostic codes 
pertaining to scars that provide for a rating in excess of 10 
percent are Diagnostic Codes 7800 and 7801.  The veteran's 
scar does not have any characteristics of disfigurement, nor 
does it involve visible tissue loss or gross distortion or 
asymmetry.  Therefore, a disability rating in excess of 10 
percent under Diagnostic Code 7800 is not warranted.  Also, 
the veteran's scar does not cover an area exceeding 12 square 
inches, as is required for a disability rating in excess of 
10 percent under Diagnostic Code 7801.  

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim for an 
increased rating.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107; Gilbert, supra.  
The claim for a compensable disability rating for a left 
posterior neck scar for the period of the claim prior to 
February 6, 2007, and for a disability rating in excess of 10 
percent for the period of the claim from February 6, 2007, is 
denied.





ORDER

For the period of the claim prior to February 6, 2007, a 
compensable disability rating for a left posterior neck scar 
is denied.

For the period of the claim from February 6, 2007, a 
disability rating in excess of 10 percent for a left 
posterior neck scar is denied.


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


